internal_revenue_service p o box cincinnati oh release number release date date legend b c dear department of the treasury employer_identification_number contact person - id number contact telephone number uil 4945-dollar_figure you asked for advance approval of your educational loan procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational loans based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant loan program called b your purpose is to engage in charitable activities by enhancing access to higher education you provide loans to students who are at least years of age and are in need of financial assistance to be able to attend at least half-time a college or university in c the college or university must receive its principal financial support directly from the state of c the student must pursue courses of study leading to bachelor’s degrees in the fields of geology engineering and physics the loan program will be managed by a trustee the number of loans that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed students who are awarded a loan execute a promissory note the note provides simple interest at an annual rate of the most favorable prevailing rate for a student_loan on the date of the execution of the note interest is to accrue beginning on the first day of the month following the month the student receives a degree all loans are to be repaid with interest within ten years but the trustee may extend the time for up to five additional years after considering the reasons for failure to repay if the student abandons the course of study or leaves the college for any reason other than military service interest shall be computed beginning with the first day of the month following the month in which the student abandons the college interest will cease only when a loan has been repaid or when the debt is forgiven the trustee may forgive the payment of interest or repayment of principal when they believe the student has a genuine hardship each year you send letters and applications to the financial aid offices at the colleges in c that offer degrees in the required fields of study the colleges advertise the loan fund to the eligible students some through newspaper websites or guidance counselors in the financial aid offices you maintain information and documentation of the loan recipients such as case histories including names addresses purposes of awards amount of each loan manner of selection and relationship if any to officers trustees or donors of funds until the applicable statute_of_limitations period expires a condition of the loan will require the student to authorize you to obtain student records from every college and university you will be authorized to e e e request information regarding students’ records and or financial aid records including without limitation information about grades enrollment status transcript residence and financial information to obtain and disclose to all necessary parties all information required for consideration of the student’s application and or for the granting or denying of any loan and report any delinquencies or other defaults of the loan agreement to credit bureaus you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is letter catalog number 58222y - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance long-term low-interest loans that private_foundations make for educational_purposes can be considered grants under code sec_4945 and revrul_77_434 c b other conditions that apply to this determination this determination covers only the loan program described above this approval will apply to succeeding loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make loans to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58222y e you should keep adequate_records and case histories so that you can substantiate your loan distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
